             Case 2:20-cv-01851-JDP Document 4 Filed 09/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ARTHUR J.M. BATTLE, III,                           No. 2:20-cv-1851-EFB P
12                         Petitioner,
13              v.                                       ORDER
14    UNKNOWN,
15                         Respondent.
16

17             Mr. Battle is a state prisoner proceeding without counsel. This action was opened when

18   he filed a letter with the court stating that his criminal trial was unfair. ECF No. 1. He has not

19   properly commenced a civil action. To commence a civil action, a party must file a complaint or

20   a petition. Fed. R. Civ. P. 3; Rule 3, Rules Governing § 2254 Cases; Woodford v. Garceau, 538

21   U.S. 202, 203 (2003). Mr. Battle’s letter constitutes neither.

22             If Mr. Battle wishes to challenge a judgment of conviction entered against him in state

23   court, he must file an application for a writ of habeas corpus using this court’s form petition. In

24   addition, Mr. Battle must either file an in forma pauperis affidavit or pay the required filing fee

25   ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Until Mr. Battle submits a petition and either pays

26   the filing fee or meets the requirements of 28 U.S.C. § 1915(a), there is simply no case before the

27   court.

28   /////
        Case 2:20-cv-01851-JDP Document 4 Filed 09/21/20 Page 2 of 2

 1          Accordingly, it is hereby ORDERED that:
 2          1. The Clerk of the Court shall send to Mr. Battle the court’s forms for application for
 3   writ of habeas corpus and application for leave to proceed in forma pauperis.
 4          2. Within 30 days from the date of service of this order, Mr. Battle shall either pay the $5
 5   filing fee or submit a complete application for leave to proceed in forma pauperis using the form
 6   provided.
 7          3. Within 30 days from the date of service of this order, Mr. Battle shall file a petition for
 8   writ of habeas corpus using the form provided.
 9          4. Failure to comply with this order may result in this case being closed.
10   DATED: September 21, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
